Citation Nr: 0100750	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  99-21 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for bilateral tibiotalar 
arthritis as a residual of cold injury.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to July 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (RO), which, in part, denied service 
connection for bilateral tibiotalar osteoarthritis, left 
tarsal coalition and right subtalar osteoarthritis as not 
well grounded.


REMAND

During the pendency of the veteran's appeal, but after the 
case was forwarded to the Board, the President signed the 
"Veterans Claims Assistance Act of 2000," Pub. L. No. 106-
475 (2000) (to be codified at 38 U.S.C. §§ 5100-5103A, 5106-
7, 5126) (VCAA), which substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  This 
liberalizing legislation is applicable to the veteran's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  The medical examination 
and etiology opinion requested below are in part to comply 
with this provision. 

In a September 1997 letter to the veteran, the RO indicated 
that it was experiencing delays in obtaining service medical 
records and asked the veteran's help in obtaining information 
on residuals of frozen hands and feet, including any service 
medical records in his possession, information on when and 
where he was treated and alternative sources of information 
from comrade, doctor or lay person statements pertaining to 
his treatment during service.  In that letter, the RO also 
asked the veteran to complete an NA Form 13055, Request for 
Information Needed to Reconstruction Medical Evidence.   In 
an October 1997 VA Form 21-4138 (JF), the veteran indicated 
that he had supplied unit and timing of treatment information 
and had enclosed a completed copy of the NA Form 13055.  In 
response to a second RO request for service medical records 
and records from the Surgeon General's Office (SGO) 
pertaining to the veteran, in October 1997, the National 
Personnel Records Center (NPRC) indicated that no medical 
records were on file at the NPRC due to "fire related 
service" but attached the veteran's SGO' reports.  A December 
1997 notation on the NPRC's response indicated that duplicate 
SGO reports had been destroyed.  A subsequent November 1997 
NPRC response for service medical records and SGO reports 
noted that all available requested records had been 
forwarded.  

Except for the SGO reports associated with the claims file, 
it is evident further requests for service medical records 
for the veteran would be fruitless.  The Board is cognizant 
of Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), wherein the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) elaborated on the VA's responsibility to obtain a 
veteran's service medical records.  Specifically, the Federal 
Circuit stated the VA must make more than a single attempt to 
locate such records, and must inform the veteran of their 
absence, so that he may independently seek to obtain them.  
Hayre at 1331-32; see also McCormick v. Gober, 14 Vet. App. 
39 (2000); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  
In this case, the RO did contact the NPRC on three separate 
occasions to obtain service medical records, the RO's 
subsequent attempt to obtain additional SGO reports was 
unsuccessful, and the RO informed the veteran of its 
inability to obtain his service medical records in an August 
1999 statement of the case.  Moreover, the RO's September 
1997 letter advised the veteran that, even though service 
records were not available, alternate proof to support the 
claim would be considered.  Layno v. Brown, 6 Vet. App. 465, 
469 (1994).

As explained below, a review of the veteran's SGO reports 
that were obtained show treatment for frostbite of hands and 
feet and for a fractured tarsal bone.  The Board observes 
that, where records are unavailable, "VA has no duty to seek 
to obtain that which does not exist."  Counts v. Black, 6 
Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 
237 (1993).  Thus, in this case the Board will not require 
the RO to make another request for service medical records or 
SGO reports.   

While there is no further duty to obtain service medical 
records, there is a further duty to assist the veteran with 
his claim.  The veteran contends that his osteoarthritis was 
a result of frostbite of the feet during service.  In order 
to give the veteran every consideration with respect to the 
present appeal, and to ensure compliance with the VCAA, it is 
the Board's opinion that more medical evidence is needed to 
determine whether the veteran's bilateral tibiotalar 
arthritis, which the February 1999 VA examiner opined was 
likely due to pre-service fractures suffered as a youngster, 
was also due to inservice frostbite or aggravation of his 
pre-service fractures during service.  It is pertinent to 
note that the February 1999 examination was conducted to 
provide an opinion regarding the etiology of veteran's foot 
disability; the examiner did not specifically address the 
question of whether the veteran's frostbite while on active 
duty played any causative role in his eventual development of 
bilateral tibiotalar arthritis or whether the rigors of 
service chronically worsened or aggravated his preservice 
lower leg fractures, which eventually caused the bilateral 
tibiotalar arthritis.

It is pertinent to note that the SGO reports show that the 
veteran was treated for frostbite in November 1951 while 
stationed in Korea. 

A February 1999 VA feet examination report and a computer 
tomography (CT) scan addendum to it indicate that the veteran 
had bilateral tibiotalar osteoarthritis, left tarsal 
coalition and right subtalar osteoarthritis.  On examination, 
the veteran had no subtalar motion bilaterally.  His ankle 
range of motion was from 10 degrees dorsiflexion to 35 
degrees of plantar flexion. A neurovascular examination was 
unremarkable.  The examiner opined that the veteran's 
osteoarthritis was likely due to the bilateral fractures 
suffered as a youngster.  However, neither the veteran nor 
the examiner mentioned frostbite nor did the examiner 
indicate whether the veteran's inservice frostbite could have 
aggravated his pre-service fractures so as to cause 
osteoarthritis.

In October 1998, the veteran submitted a copy of an article 
entitled "Cold Injury," authored by a physician at the Reno 
VA Medical Center and taken from "The Scuttlebutt," which 
indicated that veterans who suffered a cold injury might 
develop arthritis or other bone abnormalities.   

In August 2000, after the RO had forwarded the appeal to the 
Board, the veteran submitted additional information 
concerning service and its effect on his legs and feet, 
including his assertion that he started having problems with 
his legs because of frostbite and climbing up and down hills 
in Korea.       

It is the Board's judgment that more medical evidence is 
needed to explain the etiology of the veteran's bilateral 
tibiotalar osteoarthritis.  Veterans Claims Assistance of Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); Green v. 
Derwinski, 1 Vet. App. 121 (1991).

The Board also notes that a photograph of the veteran with 
leg casts and a statement from the veteran were recently 
received by the Board in August 2000 without a waiver of 
initial RO review of the evidence.  The RO must consider this 
additional evidence and address such in a supplemental 
statement of the case.  38 C.F.R. § 20.1304(c) (2000).  

Accordingly, this matter is REMANDED for the following 
actions:

1. The RO is requested to review the 
entire file and undertake any additional 
development necessary to comply with the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 (2000) (to be 
codified at 38 U.S.C. §§ 5100-5103A, 
5106-7, 5126).  

2.  Thereafter, the RO should schedule 
the veteran for a comprehensive VA 
orthopedic examination to assess the 
nature and etiology of his bilateral 
tibiotalar osteoarthritis.  The claims 
file and this order must be made 
available to, and be reviewed by, the 
examiner in connection with the 
examination.  The examiner should 
particularly review, and comment on any 
service aggravation of the veteran's pre-
service fractures and his in-service 
frostbite and their relationship, if any, 
to his current osteoarthritis.  All tests 
and studies deemed necessary should be 
accomplished, and all findings should be 
reported.  After reviewing the claims 
file and examining the veteran, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that the veteran's bilateral tibiotalar 
osteoarthritis is related to the 
veteran's service either on an 
aggravation basis or as a residual of 
frostbite.  The rationale for any opinion 
and all clinical findings should be 
reported in detail.  

3.  After completion of the above, the RO 
should review the expanded record and 
readjudicate the claim for service 
connection for bilateral tibiotalar 
osteoarthritis. If the benefit sought is 
denied, the veteran and his 
representative should then be furnished 
an appropriate supplemental statement of 
the case, which addresses all additional 
evidence, including the photograph 
received by the Board in August 2000, and 
be afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The purpose of this remand is to ensure due process of law 
and to ensure an adequate medical record is available for 
appellate review.  The Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at 
this time.  





The appellant and his representative have the right to submit 
additional evidence and argument on this matter.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




